Title: From John Adams to Daniel McNeil, 11 June 1799
From: Adams, John
To: McNeil, Daniel



Sir
Quincy June 11th 1799

I send you the commissions and warrants you requested in your letter of the 10th viz. for Charles Hall sailing master—John Striggins carpenter Thomas King boatswainRobert Dickey sail maker, John Prentiss & David McGregore midshipmen. Mr. Edmund Andrews you may give permission to resign or  if you can possibly spare him leave of absence as he desires. I wish you success & glory & am / your humble servant
